Title: To James Madison from Thomas B. Barton, 18 December 1819
From: Barton, Thomas B.
To: Madison, James


Dear Sir.
Fredg. Dec 18th 1819
My Report in the case of Madison vs Strode &c has been completed & the deft Berkley Ward is found indebted for rents received by him in the sum of $173:60 with Int. from 1st Jany 1820 on $140. My fee for Report is $8:69 which is charged to the plaintiff & the receipt of which will be promptly acknowledged by Yr respectfull & obt St
Thos: B BartonComr. C.C. Fredg.
